Citation Nr: 0812403	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  05-34 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a scar above the 
right eye.

2.  Entitlement to an increased disability rating for 
service-connected narcolepsy, currently rated 10 percent 
disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to May 1954. 

Procedural history

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.

In a December 2003 rating decision, service connection was 
granted for narcolepsy effective May 24, 2002; a 10 percent 
disability rating was assigned.  The veteran perfected an 
appeal as to the assignment of the 10 percent disability 
rating.

In July 2004, the veteran and his spouse testified at a 
hearing held at the RO before a Decision Review Officer.  A 
transcript of the hearing has been associated with the 
veteran's claims file.

In a November 2004 RO rating decision, service connection was 
denied for a scar above the right eye; a claim of entitlement 
to TDIU was also denied.  The veteran perfected an appeal as 
to those denials.

Remanded issues 

The issues of an increased rating for narcolepsy and TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC.


Issues not on appeal

In a February 2003 rating decision, service connection was 
denied for left eye blindness.  

In the December 2003 rating decision, service connection was 
granted for tinnitus; a 10 percent disability rating was 
assigned.  In a January 2005 rating decision, service 
connection was granted for headaches; a 10 percent disability 
rating was assigned. In a June 2005 rating decision, service 
connection was granted for hearing loss; a noncompensable 
(zero percent) disability rating was assigned.  

In a September 2005 rating decision, a 30 percent disability 
rating was assigned for hearing loss effective June 16, 2005.  
Also in that rating decision, increased ratings for tinnitus 
and headaches were denied.  In a May 2007 rating decision, 
increased ratings for hearing loss, tinnitus, and headaches 
were denied.  

The veteran has not, to the Board's knowledge, expressed 
dissatisfaction with any of those decisions.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

Accordingly, the issues which are currently in appellate 
status are those listed on the first page of this decision.


FINDING OF FACT

Competent medical evidence does not support a finding that 
the veteran currently has any disability associated with by a 
faint, almost imperceptible area of hypopigmentation of the 
upper lateral right eyelid just below the right eyebrow.


CONCLUSION OF LAW

A scar disability was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007); Chelte v. Brown, 10 Vet. App. 268, 
270-71 (1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for a scar above the 
right eye.

The veteran is seeking service connection for a scar above 
the right eye.  As explained below, the remaining issues on 
appeal are being remanded for further development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the agency of original jurisdiction informed the 
veteran of VA's duty to assist him in the development of his 
claim in letters sent to him in July 2004 and March 2006, 
which were specifically intended to address the requirements 
of the VCAA.  The July 2004 VCAA letter advised the veteran 
of what the evidence must show to establish service 
connection.  Accordingly, the veteran was informed of the 
information and any medical or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  

As for the evidence to be provided by the veteran, he was 
specifically advised in the July 2004 VCAA letter to inform 
VA of medical evidence pertaining to his claimed disability 
and to submit VA Form(s) 21-4142, Authorization and Consent 
to Release Information to the Department of Veterans Affairs 
(VA), for each private or other non-VA doctor and medical 
care facility that treated him for his claimed disability.

Moreover, in the July 2004 VCAA letter, the veteran was 
informed that VA would provide medical examination or get a 
medical opinion if VA decided that it was necessary to make a 
decision on his claim.  [A VA examination was conducted in 
August 2005.]

In the July 2004 VCAA letter, the veteran was advised that VA 
was responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
veteran was also informed that VA make reasonable efforts on 
his behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.

In the July 2004 VCAA letter, the RO told the veteran that he 
should submit any evidence in his possession relevant to his 
claim, as follows:  "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  See the 
July 23, 2004 VCAA letter, page 3.  This request is unlimited 
and open ended; that is, it can reasonably be read to 
encompass any and all evidence in the veteran's possession.  
The July 2004 VCAA letter thus complied with the "give us 
everything you've got" requirement of 38 C.F.R. 
§ 3.159(b)(1) because the letter informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by VA.

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim for service connection for a scar above the right 
eye was initially adjudicated by the RO in November 2004, 
after the July 2004 VCAA letter.  Therefore, the timing of 
the VCAA notice which was given with regard to the four 
elements of 38 U.S.C.A. § 5103 is not at issue.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not in dispute.  Elements (2) 
and (3) are dispute, and were addressed by the July 2004 VCAA 
letter described above.  The March 2006 VCAA letter sent to 
the veteran from the RO specifically discussed elements (4) 
and (5).

As for the timing of the VCAA notice as to elements (4) and 
(5), the RO sent a Dingess letter to the veteran in March 
2006.  He was afforded an opportunity to respond before a 
supplemental statement of the case (SSOC) was issued in May 
2007.  Therefore, the essential fairness of the adjudication 
was not affected.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The veteran and his representative have pointed to no 
prejudice or due process concerns arising out of the timing 
of the VCAA notice.  The Board accordingly finds that there 
is no prejudice to the veteran in the timing of the VCAA 
notice as to five elements in Dingess/Hartman.

In any event, in light of the Board's denial of service 
connection, elements (4) and (5) remain moot.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his service connection claim, and that there is 
no reasonable possibility that further assistance would aid 
in substantiating it.  The evidence of record includes the 
only available service medical record, VA treatment records, 
and a report of the August 2005 VA examination, which will be 
described below.  

The record documents VA's attempts to obtain the veteran's 
service medical records.  It is apparent that the complete 
set of records has been lost, and appears to have been 
destroyed in a fire at the National Personnel Records Center 
(NPRC) in July 1973.  Review of the veteran's claims file 
reveals an unsuccessful attempt by VA to locate those records 
in 2002.  This attempt indicated that the whereabouts of the 
missing records can not reasonably be ascertained.  Also, in 
December 2002, the NPRC searched the morning reports for the 
veteran's unit to determine whether he was on sick call 
during the time of an alleged jeep accident.  This search was 
negative for any remarks as to the veteran.  The veteran 
himself apparently submitted a report of his separation 
examination, soon after his discharge from active service.  
It is clear that any additional efforts to obtain the 
veteran's service medical records would be fruitless.  See 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) (VA's efforts 
to obtain service department records shall continue until the 
records are obtained or unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile).

In any event, as explained below, the outcome of this appeal 
as to the issue of service connection for a scar above the 
right eye rests not on what occurred in service but rather 
the current existence, or more correctly lack thereof, of a 
disability for which service connection could be granted.  
Thus, the loss of service medical records, although 
regrettable, is not crucial to the outcome of the issue being 
decided by the Board.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2007).  He has retained the services of a 
representative.  He and his spouse testified at a hearing 
held at the RO in July 2004 before a Decision Review Officer.  
He has not requested a Board hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to this issue on appeal.

Relevant law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1110 (West 2002).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a) 
(2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Crucial to the award of service connection is the existence 
of disability.  Without it, service connection cannot be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 
(1992) [noting that service connection presupposes a current 
diagnosis of the claimed disability]; see also Chelte v. 
Brown, 10 Vet. App. 268 (1997) [noting that a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection].


Scar rating criteria

Under Diagnostic Code 7800 [disfigurement of the head, face, 
or neck] a 10 percent evaluation is warranted for one 
characteristic of disfigurement.  Visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or with 
two or three characteristics of disfigurement, is assigned a 
30 percent evaluation.  Visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or with 
four or five characteristics of disfigurement, is assigned a 
50 percent evaluation.  An 80 percent evaluation is warranted 
for visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with six or 
more characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2007).

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118 are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one- quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper- pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39-sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39-sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39-sq. cm.).  38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2007).

A 10 percent rating is warranted for superficial, unstable 
scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7803 (2007).  
Also, a 10 percent rating is warranted for superficial scars 
that are painful on examination.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2007).

Under Diagnostic Code 7805, scars may also be evaluated on 
the basis of any related limitation of function of the body 
part that they affect.  38 C.F.R. § 4.118, Diagnostic Code 
7805 (2007).

Analysis

Turning first to Hickson element (2), in-service injury, the 
RO conceded that the veteran suffered a head injury from a 
jeep accident in service because he submitted letters that he 
wrote while in service and that described that accident.  
[The incurrence of this injury was the basis of the grant of 
service connection for headaches and narcolepsy.]  In his 
letters, the veteran indicated that he suffered a cut above 
the right eye, which resulted in the need for four stitches 
and had left a scar.  Therefore, Hickson element (2) is 
satisfied as to an in-service facial injury.

As to Hickson element (1), current disability, the veteran 
alleges that he has a 3/4 inch by 3/4 inch "hockey stick" 
scar in the upper lateral aspect of his right eyelid.  In 
essence, the veteran is contending that the scar is 
disfiguring.  As explained below, the objective evidence, to 
include a description of the scar by VA examiners as well as 
unretouched color photographs of the scar, shows that he does 
not have a scar that is as significant as he alleges.  

The report of the September 2005 VA examination, which was 
based on a review by a medical doctor and a nurse 
practitioner, shows there was no measurable scar in the area 
of the right supra-orbit, the right eyebrow, or the right 
eyelid, except for a faint, almost imperceptible area of 
hypopigmentation of the upper lateral right eyelid just below 
the lateral right eyebrow.  The September 2005 VA examiner 
described this hypopigmentation as being "slight".

The Board has reviewed two unretouched color photographs of 
the veteran taken by VA which are part of the record on 
appeal.  Those photographs bear out the observations of the 
VA examiners.  The undersigned could not identify any scar on 
initial examination of the photographs, although after 
reading the examination report an irregular area just beneath 
the right eyebrow was found.

The veteran also submitted a recent color photograph of 
himself dated May 23, 2004.  Although the veteran circled the 
area of the scar (above the right eye and below the right 
eyebrow), the undersigned could identify no scar.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  Here, the evidence in 
favor of the claim is the veteran's self-reports of a scar 
which he contends is larger, and therefore more visible and 
disfiguring, than is demonstrated by the objective evidence.  
Although the Board has taken the veteran's contentions into 
consideration, the Board finds the objective evidence to be 
more credible and more probative.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  In short, although a scar does 
exist currently, the evidence indicates that it is barely 
visible.  

Since the evidence in fact shows a scar, albeit merely a 
faint, almost imperceptible area of hypopigmentation, the 
question is whether this area of hypopigmentation constitutes 
a current disability for purposes of VA compensation.  In 
Chelte v. Brown, 10 Vet. App. 268, 270-71 (1997), the Court 
held that a scar is not a current disability unless the 
veteran experiences some complications that would warrant a 
compensable rating.  Therefore, the Board must determine 
whether the evidence shows that the veteran experiences 
complications from the area of hypopigmentation of the upper 
lateral right eyelid just below the lateral right eyebrow 
that would warrant a compensable rating under 38 C.F.R. 
§ 4.118.

The area of hypopigmentation in question is not manifested by 
visible or palpable tissue loss, gross distortion or 
asymmetry of the eyelids, or at least one characteristic of 
disfigurement.  The report of the August 2005 VA examination 
shows that there was no irregularity of the skin.  Other than 
hypopigmentation, no other abnormalities were noted in the 
examination report.  

As for the hypopigmentation, there is no indication that the 
area exceeded six square inches (39 sq. cm.), as to warrant a 
compensable rating under Diagnostic Code 7800.  The VA 
examiner described this area of hypopigmentation as faint and 
almost imperceptible.  

The evidence of record includes color photographs of the 
veteran's face, to include photographs specifically of the 
right eyelid.  The Board notes it does not observe any area 
of hypopigmentation exceeded six square inches (39 sq. cm.).  
Indeed, as described above the irregular area is tiny and 
barely visible.  Therefore, a compensable evaluation under 
38 C.F.R. § 4.118, Diagnostic Code 7800 is not warranted.

The report of the August 2005 VA examination does not reflect 
that the area of hypopigmentation was described as unstable 
or painful.  Therefore, a compensable evaluation based on 
either 38 C.F.R. § 4.118, Diagnostic Code 7803 or 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 is not warranted.

Review of the medical records reveals that the veteran's area 
of hypopigmentation is unaccompanied by any functional loss.  
The August 2005 VA examiner did not identify any functional 
loss, and there is no functional loss associated with the 
area of hypopigmentation anywhere in the medical records.  
The veteran himself has not identified any loss of visual 
field, limited functioning of the right eyelid or eyebrow, or 
any other functional deficits due to the scar.  Accordingly, 
a compensable evaluation based on functional limitation 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805 is 
therefore not warranted.

In short, the competent medical evidence does not show that 
the veteran experiences any complications from the area of 
hypopigmentation of the upper lateral right eyelid just below 
the lateral right eyebrow that would warrant a compensable 
rating under 38 C.F.R. § 4.118.  Thus, Hickson element (1) 
has not been met, and the veteran's claim fails on that 
basis.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection cannot be granted if the claimed 
disability does not exist].

As for Hickson element (3), the August 2005 VA examiner 
stated that the slight change in pigmentation may or may not 
be due to an injury.  Since an in-service injury has been 
conceded by VA, the Board will assume that the area of 
hypopigmentation was due to the in-service facial injury.  
This does not avail the veteran, however, in the absence of 
competent medical evidence that a disability exists.  

In summary, in the absence of the first Hickson element, the 
Board concludes that a preponderance of the evidence is 
against the claim of entitlement to service connection for a 
scar above the right eye.  The benefit sought on appeal is 
accordingly denied.


ORDER

Service connection for a scar above the right eye is denied.


REMAND

For reasons expressed immediately below, the Board believes 
that the two remaining issues must be remanded for further 
procedural development.

2.  Entitlement to an increased disability rating for 
service-connected narcolepsy, currently rated as 10 percent 
disabling.

While the RO provided notice as to as to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) in March 2006, in light of 
the subsequent Court decision in Vazquez-Flores v. Peake, No. 
05-0355 (U.S. Vet. App. Jan. 30, 2008), more detailed notice 
must be provided.  

The Court in Vazquez-Flores held that a notice letter must 
inform the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity and the effect that worsening has on the 
claimant's employment and daily life.  The March 2006 VCAA 
letter did not satisfy that requirement.  Also, the veteran 
is rated under a Diagnostic Code that contains criteria 
necessary for a entitlement to a higher disability rating 
that would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result).  In this case, the Diagnostic 
Code in question pertains to specific neurological 
symptomatology.  The April 2004 and March 2006 notice letters 
did not provide at least general notice of that requirement.

3.  Entitlement to TDIU.

Board action as to the TDIU claim is deferred, pending 
resolution of the increased rating claim.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other].

Accordingly, this case is remanded to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VCAA notice pursuant to Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) 
should be furnished to the veteran, with 
a copy to his representative.  The VCAA 
notice should inform the veteran that 
that, to substantiate a claim, the 
veteran must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity and the effect that 
worsening has on the veteran's employment 
and daily life.  The VCAA notice should 
inform the veteran that he is rated under 
a Diagnostic Code that contains criteria 
necessary for a entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
of that worsening has on the claimant's 
employment and daily life (such as a 
specific measurement or test result).

2.  If it is warranted by the evidentiary 
posture of the case, VBA should then 
review the record and readjudicate the 
remaining issues on appeal.  If the 
decision remains unfavorable to the 
veteran, in whole or in part, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).




______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


